                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

JOHN MEYER,                                              )
                                                         )
          Plaintiff,                                     )
                                                         )
v.                                                       )       Civil No. 3:19-cv-00413
                                                         )       Judge Trauger
JOHN PELLEGRIN,                                          )
                                                         )
          Defendant.                                     )

                                               ORDER

          On October 10, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 15), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the Motion to

Dismiss filed by the defendant (Docket No. 9) is GRANTED IN PART and DENIED IN PART.

Specifically, the plaintiff’s breach of contract claim is DISMISSED with prejudice, but his

criminal legal malpractice claim is STAYED until resolution of plaintiff’s pending criminal

appeal.

          This case shall be returned to the magistrate judge for further handling under the original

referral order.

          It is so ORDERED.

          Enter this 5th day of November 2019.


                                                         ________________________________
                                                         ALETA A. TRAUGER
                                                         U.S. District Judge
